DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 13 and 16 are objected to because of the following informalities:  
	In claim 12, line 2, the limitation “this boat” should be “the boat”;
	In claim 13, line 2, the limitation “this boat” should be “the boat”; and
	In claim 16, lines 5 – 6, the limitation “at the end of which” is objected to, and “to which it is mounted” is suggested.
	  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by FR 2 614 004 A1 to Fecan.
Regarding claim 12, Fecan discloses a trailer for moving a lightweight boat over ground and launching the boat, comprising:
a motor-driven supporting running gear, designed to hold at least one hull of the boat, extended by a longitudinal edge (drawbar 116) ending in a draw bar (the straight portion between the drawbar 116 and the handgrip 118) having a maneuvering handle (handgrip 118), the longitudinal edge being transverse or generally transverse to an axis (fixed axis 110) of the supporting running gear:
a supporting frame (two stanchions 138, 139, 289, 338, single cradle 116 and drawbar 116) extending transversely to a longitudinal axis of the trailer, 
a sealed electric motor (motorized propulsion unit 114) fixed on the frame,
at least two wheels (wheels 106 and 107), the longitudinal edge being fixed to the frame of the supporting running gear by its end opposite from that extended by the draw bar,
control means (control cable 120) on the draw bar (see dashed line on draw bar near 118) to control the operation of the sealed electric motor (sealing conditions, Page 4), the supporting frame comprising at least one reinforcement part that extends over the motor and/or a reinforcement part (two stanchions 138, 139, 289 and 338 and cradle 132) that extends over the wheels (See Fig. 1).


Allowable Subject Matter
Claims 11, 13 – 15 and 17 – 20 are allowable.
	Claims 13 and 16 are objected to.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art does not disclose a trailer for moving a lightweight boat over ground, as claimed, comprising:
two who assemblies at the supporting running gear and each comprising at least two differently shaped ground-engaging wheels laterally adjacent each other, the longitudinal edge being fixed to the frame of the supporting running gear by an end opposite that extended by the draw bar, and 
control means on the draw bar to control the operation of the sealed electric motor.  Claims 14 – 20 depend from independent claim 11, and therefore, are also allowable.

Regarding claim 13, the prior art does not teach a trailer for moving a lightweight boat over ground and launching the boat, as claimed, and further comprising:
a sealed housing on the draw bar and having a closure that offers access to at least one battery for powering the motor.

Response to Amendment
Applicant's arguments filed November 9, 2020 have been fully considered but they are not persuasive.  Applicants argue Fecan does not disclose amended claim 12 in that the stanchions (138, 139, 289, 338) only support belt (132) and are not .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Felicia L. Brittman/         Examiner, Art Unit 3611                


/TONY H WINNER/           Primary Examiner, Art Unit 3611